Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
With the preliminary amendment of 6/16/20, claims 1-60 have been cancelled, and claims 61-105 have been added.  Claims 61-105 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Restriction is required under 35 U.S.C. 121 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 61-72, drawn to a synthetic or recombinant polypeptide comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1, wherein the polypeptide has nuclease activity, and wherein the polypeptide comprises one or more mutations of E230L, L114F, E260R, E230M, D246P, S161R, N54S, T227H, E230R, G263A, G119N, V226K, N127S, P84V, D83E, D28G, V45T, M262V, A190K, P84N, I44R, G256S, A73M, P179L, Q135E, A60P, V247I, G263K, S161E, P72N, P84L, S74N, T82R, G75R, Q141R, and D107N, classified in CPC class/subclass A61K38/464; US Class/subclass 435/196.
Group II, claims 73-82, drawn to a synthetic or recombinant nucleic acid that encodes the polypeptide (nuclease) of claim 61, vector, host cell and method of making the protein recombinantly, classified in CPC class/subclass A61N15/52; US Class/subclass 435/23.2.
Group III, claims 83-84 & 86-90, drawn to a method for degrading a polynucleotide, comprising contacting a polynucleotide molecule with the polypeptide of claim 61, thereby degrading the polynucleotide molecule, classified in CPC class/subclass C12Q1/34; US Class/subclass 435/18.
, claims 85, drawn to a method for washing an object, comprising contacting a composition comprising the polypeptide of claim 61 with the object under the conditions sufficient for said washing, classified in CPC class/subclass C12Q1/34; US Class/subclass 435/18.
Group V, claims 91-98, drawn to a reaction mixture, comprising: the polypeptide of claim 61; one or more nucleic acid molecules; and an aqueous solution wherein the polypeptide hydrolyzes the one or more nucleic acid molecules, classified in CPC class/subclass C12Q1/34; US Class/subclass 435/18.
Group VI, claims 99-105, drawn to a method for degrading DNA or RNA in a protein production mixture, comprising culturing a host cell, wherein the host cell comprises a nucleic acid encoding a protein of interest; and expressing the polypeptide of claim 61 under conditions that allow degradation of DNA or RNA by the polypeptide, classified in CPC class/subclass C12Q1/34; US Class/subclass 435/18.
The inventions listed as groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-VI appears to be that they all relate to variant nucleases.  However, variant nucleases were well known in the art.  Moreover, Accession Number OAH28326** teaches a nuclease variant V247I wherein the sequence is 98.5% identical to Applicants’ SEQ ID NO: 1, which anticipates claim 61 (The reference in cited in PCT International search report and the Written Opinion submitted here by the Applicants on 6/16/20).   Therefore groups I-VI share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the 
**endonuclease [Serratia marcescens]
GenBank: OAH28326.1
Identical Proteins FASTA Graphics 
LOCUS       OAH28326                 266 aa            linear   BCT 13-MAY-2016
DEFINITION  endonuclease [Serratia marcescens].
ACCESSION   OAH28326
VERSION     OAH28326.1
DBLINK      BioProject: PRJNA312127
            BioSample: SAMN04494514
DBSOURCE    accession LSOB01000017.1
KEYWORDS    .
SOURCE      Serratia marcescens
  ORGANISM  Serratia marcescens
            Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
            Yersiniaceae; Serratia.
REFERENCE   1  (residues 1 to 266)
  AUTHORS   Stamps,B.W., Motley,J.L., Stevenson,B.S. and Cichewicz,R.H.
  TITLE     Genome Sequence of a Serratia Sp
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 266)
  AUTHORS   Stamps,B.W., Motley,J.L., Stevenson,B.S. and Cichewicz,R.H.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-FEB-2016) Microbiology and Plant Biology, University
            of Oklahoma, 770 Van Vleet Oval, Norman, OK 73019, USA
COMMENT     Annotation was added by the NCBI Prokaryotic Genome Annotation

            found here: https://www.ncbi.nlm.nih.gov/genome/annotation_prok/
            
FEATURES             Location/Qualifiers


     source          1..266
                     /organism="Serratia marcescens"
                     /strain="092713_C_TSB"
                     /host="Opossum"
                     /db_xref="taxon:615"
                     /country="USA: Oklahoma"
                     /collection_date="27-Sep-2013"


     Protein         1..266
                     /product="endonuclease"


     CDS             1..266
                     /locus_tag="AYJ10_01405"
                     /coded_by="complement(LSOB01000017.1:264707..265507)"
                     /inference="EXISTENCE: similar to AA
                     sequence:RefSeq:WP_004942831.1"
                     /note="Derived by automated computational analysis using
                     gene prediction method: Protein Homology."
                     /transl_table=11
ORIGIN      
        1 mrfnnkmlal aallfaaqas adtfesidnc avgcptggss nvsivrhayt lnnnsttkfa
       61 nwvayhitkd tpasgktrnw ktdpalnpad tlapadytga naalkvdrgh qaplaslagv
      121 sdweslnyls nitpqksdln qgawarledq erklidradi ssvytvtgpl yerdmgklpg
      181 tqkahtipsa ywkvifinns pavnhyaafl fdqntpkgad fcqfrvtvde iekrtgliiw
      241 aglpddiqas lkskpgvlpe lmgckn 	V247I
//

				Species Election
Each of groups I-VI encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive 
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If any of the groups is elected, election of following is also required:
One specific sequence (example SEQ ID NO: 1), where every residue is designated). 
One specific mutant
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims 
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the 
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  

Telephone: (571) 272-0940



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).